Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed on 11/5/2021 does not constitute new matter, and has been accepted by Examiner.

Allowable Subject Matter
Claims 1, 4-8, 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 8 are allowed because the closest prior art of Lei et al. in view of Cheong et al. cannot singularly or in combination encompass all the features and limitations of the claim(s), especially the limitations of,

based on that the MIMO layer of the UE is 2 Layer and based on a communication between the UE and the base station is performed based on a 4 Reception (Rx) band, determining whether to allow network access of the UE based on the type of the UE, wherein the 4 Rx band is a high-frequency band defined to support 4 Layer of MIMO layer, wherein the network access of the UE is allowed based on that the type of the UE is the vehicle UE and the MIMO layer of the UE is 2 Layer, and wherein the network access of the UE is not allowed based on that the type of the UE is
the handheld UE and the MIMO layer of the UE is 2 Layer

in combinations with the rest of the features and limitations within the claim(s).

All depending claims are also allowed with the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHUCK HUYNH/Primary Examiner, Art Unit 2644